            Case 1:21-cr-00115-CRC Document 1 Filed 01/31/21 Page 1 of 1




EDUARDO NICOLAS ALVEAR GONZALEZ (AKA: ALVEAR
  GONZALEZ EDUARDO NICOLAS; NICOLAS ALVEAR)
                 DOB: XXXXXX



                  Defendant(s)




                                 January 6, 2021


        Code Section                                      Offense Description
    18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds
    Without Lawful Authority,
    40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.




                                                                        Complainant’s signature

                                                               Madison Ramsden, Special Agent
                                                                         Printed name and title




           01/31/2021
                                                                           Judge’s signature


                                                                         Printed name and title
